UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7112


ABDU-SALIM GOULD,

                     Plaintiff - Appellant,

              v.

LESLIE   BESS,  Shift  Sergeant;   TRINITRA                          LEE-BOONE;
CORPORAL AMBROSE; TYRONE PUGH, Dorm Officer,

                     Defendants - Appellees,

              and

TOWNSHIP OF WINDSOR; BERTIE-MARTIN COUNTY REGIONAL JAIL
BOARD OF COMMISSIONERS,

                     Defendants.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:17-ct-03136-BO)


Submitted: November 21, 2019                                Decided: November 26, 2019


Before KEENAN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.
Abdu-Salim Gould, Appellant Pro Se. Rudolph Alexander Garcia-Gallont, James R.
Morgan, Jr., WOMBLE BOND DICKINSON (US) LLP, Winston-Salem, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Abdu-Salim Gould seeks to appeal the district court’s order denying his pretrial

motions for default judgment, to compel discovery, and for a protective order. This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order Gould seeks to

appeal is neither a final order nor an appealable interlocutory or collateral order.

Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             DISMISSED




                                            3